FILED
                              NOT FOR PUBLICATION                           NOV 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LUIS HECTOR LOPEZ-NAVARRETE,                      No. 08-74451
a.k.a. Louis Hector Lopez,
                                                  Agency No. A013-068-215
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Luis Hector Lopez-Navarrete, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by

8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         The IJ properly denied Lopez-Navarrete’s motion to terminate because

Lopez-Navarrete failed to obtain an affirmative statement of prima facie eligibility

for naturalization from the government. See Hernandez de Anderson v. Gonzales,

497 F.3d 927, 933-35 (9th Cir. 2007); 8 C.F.R. § 1239.2(f).

         We lack jurisdiction to review the agency’s discretionary denial of relief

under former section 212(c) of the Immigration and Nationality Act, 8 U.S.C.

§ 1182(c) (repealed 1996). See 8 U.S.C. § 1252(a)(2)(B)(ii); Vargas-Hernandez v.

Gonzales, 497 F.3d 919, 923 (9th Cir. 2007). Lopez-Navarrete’s contention that in

making its decision the agency failed to consider all the relevant factors is not

supported by the record and does not amount to a colorable claim over which we

have jurisdiction. See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir.

2009).

         We lack jurisdiction to consider Lopez-Navarrete’s due process claims

because he failed to exhaust them before the BIA. See Barron v. Ashcroft, 358

F.3d 674, 677-78 (9th Cir. 2004).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                    08-74451